Citation Nr: 1447703	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-10 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an initial evaluation greater than 30 percent for posttraumatic stress disorder and depression, not otherwise specified.

2. Entitlement to an evaluation greater than 10 percent for facial scars.

3. Entitlement to an effective date earlier than April 22, 2009 for a 10 percent evaluation for facial scars.

4. Entitlement to a compensable evaluation for left little finger scar with retained foreign body.

5. Entitlement to a compensable evaluation for scars, left side of thorax with retained foreign body.

6. Entitlement to an initial evaluation greater than 10 percent for hepatitis C.

7. Entitlement to an effective date earlier than March 2, 2008 for service connection for hepatitis C.

8. Entitlement to service connection for chronic pain.

9. Entitlement to service connection for vertigo.

10. Entitlement to service connection for chronic fatigue.

11. Entitlement to service connection for a seizure disorder.

12. Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to March 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from March 2009, March 2010, April 2012, and August 2013 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The issues of entitlement to service connection for seizure disorder and entitlement to TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's PTSD manifests with symptoms including depression, sleep impairment, intrusive thoughts, hypervigilance, and irritability causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. The Veteran has three facial scars of 1 cm by 2 mm, 1 cm by 1 cm, and 2 mm by 1 cm, which are not painful, unstable, with elevated or depressed surface contour, adherent to underlying tissue or with missing underlying soft tissue, hyper- or hypopigmented, inflexible, or with abnormal texture.

3. The Veteran filed his claim for an increased rating for facial scars in April 22, 2009.

4. The Veteran's left finger scar is 8 mm by 4 mm, superficial, nonlinear, not painful, and does not cause limitation of motion.

5.  The Veteran's scars on the left side of his thorax are 1 cm and 4 mm in length, not painful, not unstable, and linear.

6. The Veteran's hepatitis C is not productive of malaise or anorexia, requiring dietary restriction or continuous medication, nor has it resulted in incapacitating episodes.

7. The Veteran filed his original claim for service connection for hepatitis C on March 2, 2008.

8. The Veteran does not have a chronic pain syndrome, but does have arthritis, which did not have its onset in service or within one year of service discharge, was not shown to be etiologically related to service, and is neither due to or aggravated by his service-connected PTSD.

9. The Veteran's vertigo did not have its onset in service, was not shown to be etiologically related to service, and is neither due to or aggravated by his service-connected PTSD.

10. The Veteran does not have chronic fatigue syndrome, but does have sleep apnea, which did not have its onset in service, was not shown to be etiologically related to service, and is neither due to or aggravated by his service-connected PTSD.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for PTSD and depression have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2013).

2. The criteria for an evaluation in excess of 10 percent for facial scars have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code 7800 (2013).

3. The criteria for an effective date earlier than April 22, 2009 for a 10 percent evaluation for facial scars have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

4. The criteria for a compensable evaluation for left little finger scar with retained foreign body have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code 7805 (2013).

5. The criteria for a compensable evaluation for scars, left side of thorax with retained foreign body have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code 7805 (2013).

6. The criteria for an initial disability rating in excess of 10 percent for hepatitis C have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7354 (2013).

7. The criteria for an effective date prior to March 2, 2008 for service connection for hepatitis C have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

8. The criteria for service connection for chronic pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).

9. The criteria for service connection for vertigo have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).

10. The criteria for service connection for chronic fatigue have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

Where, as is the case with the Veteran's claims for increased ratings for scars, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If there is disagreement with the initial rating assigned following a grant of service connection, as with the Veteran's PTSD claim, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

PTSD/Depression

The Veteran's PTSD is currently evaluated as 30 percent disabling under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  A 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

Important for this case, a 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013)c.  Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b) (2013).

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor. 

A Vet Center treatment record indicates that the Veteran first sought treatment in May 2009 for intrusive thoughts, nightmares four to five times per night, heightened arousal, and hallucinations in which he perceives Asian people in native dress.  The Veteran reported a stable, happy marriage.  He was diagnosed with PTSD and a GAF of 55 assigned.

A June 2009 VA treatment record indicates a diagnosis of both PTSD and depression, not otherwise specified.  At that time, the Veteran was assigned a GAF of 50, with a GAF of 60 assigned for the last year.  He reported problems sleeping, suicidal thinking, nightmares, avoidance of crowds, feeling on edge, and auditory and visual hallucinations related to Vietnam.  Later in the month the Veteran was assigned a GAF of 58.  After group therapy sessions at the end of June and in July he was assigned a GAF of 55.

In December 2009 the Veteran was afforded a VA examination.  The Veteran reported he has been married for 30 years and has two adult daughters.  He sees his grandchildren multiple times per month.  He talks to his step siblings often.  He also gets together monthly with four friends he served with.

The examiner noted the Veteran's speech, thought process, and thought content were unremarkable.  He was oriented.  His affect was restricted, mood anxious, and he had a short attention span.  He reported nightly nightmares, daily intrusive thoughts and flashbacks, moderate hypervigilance and irritability, and mild concentration problems.  The examiner assigned a GAF of 58.  

The examiner opined that the Veteran's PTSD causes a mild decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.

In April 2010 a VA mental health outpatient note reflects that the Veteran reported he was feeling and doing fine.  His speech was relevant and spontaneous, thought process logical and goal-directed, thought content relevant, insight adequate, and affect appropriate.

The Veteran underwent another VA examination in February 2012.  The examiner noted that the Veteran's PTSD and depression are inextricably intertwined.  The examiner opined that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  A GAF of 55 was assigned.

The examiner found his insight, judgment, and memory intact.  The Veteran reported waking up four to five times a night due to noises and dreams.  He said he avoids crowded areas, is easily startled by noises, and gets irritated easily.  He said he has triggers that bring back memories of stressors.  The Veteran report his only significant social activity is with his family.  The examiner found that the Veteran did not have any PTSD symptoms arising to the level of needing to be noted.

In September 2013 the Veteran underwent another VA examination.  The examiner noted that the Veteran's depression is part of his PTSD.  The examiner opined that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity.  He assigned a GAF of 55.  The examiner listed chronic sleep impairment as the Veteran's only symptom.  The examiner found the Veteran to be cooperative with good eye contact, a slightly restricted affect, and adequate insight and judgment.

The Board finds that the Veteran's condition overall does not warrant a rating in excess of 30 percent.

Occupationally, at the time of the Veteran's 2009 diagnosis of PTSD he was on medical leave from his job due to shoulder surgery.  He did not return to work after going beyond the six months permitted for medical leave for a non-occupational disability.  However, the Veteran had worked as a distribution operator for the same employer from 1996 until 2009, demonstrating a sustained ability to retain employment despite his PTSD symptoms during that time.  Outside of the Veteran's report of difficulty being in closed spaces, the record does not relate any other specific occupational effects of the Veteran's PTSD.

The December 2009 and February 2012 VA examiners both opined that the Veteran's PTSD causes a decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress, the criteria for a 30 percent rating.  The December 2009 VA examiner assigned a GAF of 58 while the February 2012 examiner assigned a GAF of 55.  

The September 2013 VA examiner also assigned a GAF of 55, but opined that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity.  However, he listed chronic sleep impairment as the Veteran's only symptom, although he found the Veteran met the criteria for PTSD because he had irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  

Those symptoms are the same as reported by the Veteran throughout the course of his appeal, including at his December 2009 and February 2012 VA examinations.  Notably, the February 2012 VA examiner found that none of the Veteran's reported symptoms arose the level of needing to be noted on the list of the symptoms for rating purposes.  Thus, considering the type and severity of the symptoms reported at each of the Veteran's VA examinations and in his treatment records, the Board finds that the record does not suggest that the Veteran's condition worsened during the course of his appeal, to include by the time of his September 2013 VA examination.

The Board acknowledges the September 2013 VA examiner's notation that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity, but finds that the symptoms and severity, as described by the Veteran himself, do not more closely approximate the criteria of a 50 percent or higher rating.

It is important for the Veteran to understand that without problems associated with his PTSD, there would be no basis for a compensable evaluation, let alone a 30 percent evaluation.  The Board notes that, for example only, that the Veteran has been found to have normal speech, has not endorsed panic attacks, has not been found to have difficulty understanding complex commands or have impairment of memory, nor has he been found to have impaired judgment or abstract thinking.  

When the Veteran was originally diagnosed with PTSD he reported hearing voices and seeing people related to the signs and sounds of Vietnam.  However, the Veteran did not report such hallucinations or flashbacks at any of his VA examinations.  Thus, the Board has considered the symptom, but finds that the record does not indicate it is an ongoing, persistent issue.  Thus, it alone does not support a higher rating.

With respect to relationships, the Veteran has been married for 30 years and reports a good relationship.  He further maintains a relationship with his children and grandchildren.  Although the Veteran later reported his family are his only social relationships, he earlier reported monthly gatherings with four long-time friends.  Thus, the Veteran has shown an ability to maintain relationships despite his PTSD symptoms.

The Veteran's GAF scores have been largely consistent throughout the period on appeal, and are not inconsistent with a 30 percent rating.  Both VA treatment records and his VA examinations show GAF scores of 55 to 58.  At the time the Veteran was diagnosed with PTSD in June 2009 he was assigned a GAF of 50, but the examiner noted a GAF of 60 over the past year, and in fact in the weeks prior to and after that examination, he had GAF scores of 55 and 58 assigned.  Those scores represent moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Board has considered not only the Veteran's GAF scores but also the actual symptoms described by the Veteran and their occupational and social impact in determining that a rating in excess of 30 percent is not warranted.

The Board finds that overall the Veteran's PTSD does not meet the requirements of the next higher 50 percent evaluation.  Even taking into consideration all of the Veteran's cited problems as the Veteran himself has indicated, there is no a basis to grant the Veteran's claim.  In fact, the Veteran's own statements regarding the nature and extent of his symptoms (overall) provides the basis to find a higher evaluation is not warranted.

As the preponderance of the evidence is against the increased rating, the benefit of the doubt rule is not applicable.  A staged rating is not appropriated in this case because the Veteran's PTSD does not warrant more than a 30 percent evaluation based on the evidence of record at any time since June 30, 2009.  Therefore, the Veteran's claim for an increased rating is denied.

Scars

Scars are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805.  

Diagnostic Code 7800 evaluates scars of the head, face, and neck.  A 10 percent rating is assigned for scars with one characteristic of disfigurement.  A 30 percent disability rating assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent disability rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent disability rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2013).

Under Note 1, the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 square cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square cm.); underlying soft tissue missing in an area exceeding 6 square inches (39 square cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39 square cm.).  Id.

Diagnostic Code 7801 evaluates scars, not of the head, face, or neck that are deep and nonlinear.  A 10 percent rating is assigned for an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters). A 20 percent evaluation is assigned for an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating is assigned for an area or areas of at least 72 square inches (465 square cm) but less than 144 square inches (929 square cm).  A 40 percent rating is assigned for an area or areas of 144 square inches (929 square cm) or greater.  Note 2 provides that a deep scar is one associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2013).

Superficial and nonlinear scars not of the head, face, or neck are evaluated under Diagnostic Code 7802.  Under this diagnostic code, a 10 percent rating is assigned for scars that cover an area or areas of at least 144 square inches (929 square cm).  Note 2 provides that a superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2013).

Diagnostic Code 7804 assigns ratings for scars that are unstable or painful.  This diagnostic code assigns a 10 percent rating for one or two qualifying scars, a 20 percent rating for three or four qualifying scars, and a 30 percent rating for five or more qualifying scars.  Note 1 under the diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).

Any disabling effects not considered in a rating provided under diagnostic codes 7800-7804 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2013).

	Facial 

The Veteran currently has a 10 percent rating for facial scars under Diagnostic Code 7800.

In February 2012 the Veteran was afforded a VA examination of his scars.  The examiner found the Veteran had a 1 cm by 2 mm scar, a 1 cm by 1 cm scar, and a 2 mm by 1 cm scar on his face.  The examiner found that the Veteran's facial scars were neither painful nor unstable.  Their surface contour was not elevated or depressed, not adherent to underlying tissue or with missing underlying soft tissue, not hyper- or hypopigmented, not inflexible, and not with an abnormal texture.  The examiner found no distortion of facial features or tissue loss.

Thus, as the Veteran's facial scars meet only one characteristic of disfigurement by being at least 0.6 cm wide, there is no visible or palpable tissue loss, and no gross distortion or asymmetry of any features, he is not entitled to a rating in excess of 10 percent under Diagnostic Code 7800.  No other diagnostic code is more appropriate.

Therefore, as a preponderance of the evidence is against a rating in excess of 10 percent, the benefit of the doubt doctrine does not apply, and the claim must be denied.

The Veteran has also argued he is entitled to an earlier effective date of his 10 percent rating.

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2013).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. §§ 3.157(b)(1); 3.400(o)(2) (2013); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400(o)(1), (2) (2013).  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id. 

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1) (2013).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue at that time.  38 C.F.R. § 3.114(a)(3) (2013).

The effective date set by the RO, April 22, 2009, is one year prior to the date the Veteran filed his claim for total disability due to unemployability, which the RO considered as a claim for an increased rating for all service-connected disabilities.  The RO noted the regulations governing the rating of scars changed in 2008.

A review of the record does not show that the Veteran filed a claim for an increased rating for his service-connected facial scars prior to his April 22, 2010 claim for TDIU.  Therefore, the Board finds that an earlier effective date for the 10 percent rating awarded is not warranted.

	Little Finger

The Veteran currently has a noncompensable rating under Diagnostic Code 7805 for left hand little finger wound with retained body.

On VA examination in February 2012 the examiner measured the scar to be 8 mm by 4 mm, for a total area of 4 centimeters squared.  The examiner noted it was superficial and non-linear.  The Veteran had no limitation of motion or painful motion.  The examiner did not less movement than usual after repetitive use testing.

For a compensable rating under Diagnostic Code 7802 for superficial and non-linear scars, the total area covered must be at least 144 square inches.  Therefore, a compensable rating is not warranted under that code.  A rating is also not warranted under Diagnostic Code 7804 as the scars have not been found to be painful or unstable.

The Board has further considered whether the Veteran's scars have such disabling affects that a rating under another diagnostic code is warranted, but finds that they do not.  The Board notes that even if the Veteran had limitation of motion of his little finger, under Diagnostic Code 5230 it must be rated as noncompensable.  38 C.F.R. § 4.71a. (2013).

As a preponderance of the evidence is against a compensable rating, the benefit of the doubt doctrine does not apply, and the claim must be denied.

	Left Side of Thorax

The Veteran currently has a noncompensable rating under Diagnostic Code 7805 for scars on the left side of thorax with retained foreign body.

On VA examination in February 2012 the examiner measured the linear scars on the Veteran's left lateral anterior chest wall to be 1 cm and 4 mm in length.  The examiner found the scars to be neither painful nor unstable.

As the scars are both linear and do not encompass a total square area necessary for a compensable rating, neither Diagnostic Code 7801 or 7802 are applicable.  Further, a rating under Diagnostic Code 7804 is not warranted as the scars are neither painful nor unstable.

Therefore, the Board finds that a preponderance of the evidence is against establishing a compensable rating for the Veteran's thorax scars, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Hepatitis C

Hepatitis C is evaluated under Diagnostic Code 7354.   A 10 percent rating is assigned where there is intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  38 C.F.R. § 4.114 (2013).

A 20 percent rating applies when there is serologic evidence of hepatitis C infection, and signs and symptoms of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id. 

A 40 percent evaluation is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. A 60 percent evaluation requires daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent evaluation is assigned when there are near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.

For purposes of evaluating conditions under Diagnostic Code 7354, an 'incapacitating episode' means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

Private treatment records reflect that the Veteran was first diagnosed with hepatitis C in February 2008.  A May 2008 treatment note states that the Veteran's major symptom is fatigue.  He was prescribed interferon treatment, which he underwent for three weeks before discontinuing it in July 2008 due to persistent and chronic headache, abdominal pain, fatigue, and lethargy.  A July 2008 record noted the Veteran had a low viral load and is otherwise asymptomatic.  The Veteran reported fatigue in June 2009 but his appetite was noted to be good.

In February 2012 he underwent a VA examination.  The examiner found that the Veteran had intermittent fatigue due to hepatitis C, but no malaise or other symptoms.  The examiner noted that the Veteran does not require continuous medication for control of his condition and has not had any incapacitating episodes in the past 12 months.

As the only symptom that has been attributed to the Veteran's hepatitis C is fatigue, and the February 2012 VA examiner noted that to be only intermittent, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent.  Specifically, the Veteran has not complained of, and the record does not show, that he has malaise or anorexia as a result of his hepatitis C.  Further, the record does not support that he has incapacitating episodes of at least two weeks per year as a result of the condition.

Therefore, a preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's hepatitis C, the benefit of the doubt doctrine does not apply, and the claim must be denied.

The Veteran also contends he is entitled to an effective date earlier than March 2, 2008 for service connection for hepatitis C.

The effective date of an award of benefits based on an original claim, a claim after final allowance or a claim for an increase is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  A claim is defined in the VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  An informal claim is defined as any communication or action indicating intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2013).

March 2, 2008 is the date on which the Veteran filed his original claim for service connection for liver disease.  The record does not reflect any earlier claim, formal or informal.  Therefore, March 2, 2008 is the correct effective date for the award of service connection, and the Veteran's claim for an earlier effective date is denied.

Extraschedular Rating

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's PTSD and depression, scars, and hepatitis C.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected Veteran's PTSD and depression, scars, and hepatitis C that would render the schedular criteria inadequate.  The Veteran's PTSD symptoms, including sleep impairment, intrusive thoughts, hypervigilance, and irritability and his hepatitis C symptoms, including fatigue, are contemplated in the ratings assigned.  The size and locations of the Veteran's scars are also contemplated by the ratings assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Further, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam War will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962, and May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); 38 U.S.C.A. § 1116(f).  The diseases that are related to herbicide exposure include chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Chronic pain

The Veteran contends that he has chronic pain caused or aggravated by his service-connected PTSD.

The Veteran submitted an article discussing the relationship between chronic pain and PTSD.  The article noted there is not solid proof that a direct causal link exists between the two but there is evidence to support the hypothesis that the two disorders are linked by mechanisms that may lead to pain and PTSD being mutually maintaining.  Another article submitted by the Veteran states that studies show that there is a positive relationship between PTSD and physical symptoms.

The Veteran was afforded a VA examination in June 2013.  The examiner opined that the Veteran does not have fibromyalgia or another chronic pain syndrome.  The examiner noted that the Veteran does have arthritis in his joints and has pain due to that condition.  He noted the Veteran has had bilateral shoulder arthroplasties, a right hip arthroplasty,  left hip degenerative joint disease, and arthritis in his low back.  The examiner opined that the Veteran's claimed chronic pain is less likely than not due to his PTSD as the Veteran has other medical causative issues causing his symptomatic complaints.

In February 2014 a VA examiner reviewed the Veteran's records and opined that it is less likely than not that the Veteran's PTSD aggravated his arthritis beyond its natural progression.  The examiner stated that a review of current medical literature literature shows no evidence PTSD would have any effect on arthritis or the inflammatory process associated with arthritis.

The Board finds that the most probative opinion evidence, that of the June 2013 VA examiner, does not support that the Veteran has a chronic pain syndrome.  To the extent that the Veteran has testified that he does, the Board finds that he is not competent to diagnosis such a complicated medical condition as a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Veteran is competent to report pain, and the Board notes that the expert medical opinion has attributed that pain to the Veteran's arthritis.

The Board further finds that a preponderance of the evidence is against finding that the Veteran's PTSD caused or aggravated his arthritis.  The Board acknowledges the articles submitted by the Veteran suggesting that there is a connection between pain and PTSD.  However, the Board notes that those articles do not go so far as to state that PTSD causes or aggravates arthritis, or even chronic pain, only that they can co-exist.  The February 2014 VA examiner, who indicated a review of the current medical literature, has opined that it is less likely than not the Veteran's PTSD caused or aggravates his arthritis.

The Board further notes that the evidence does not support direct service connection of the Veteran's arthritis.  The evidence does not show that the Veteran's arthritis began in service or within one year of his separation or that it is otherwise related to his service.

As a preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Vertigo

The Veteran has claimed that he experiences dizziness that is related to his service-connected PTSD.

The Veteran submitted information printed from the Canadian Mental Health Association's web site indicating that dizziness is among the problems that may be linked to PTSD.  Another Internet printout discussing a medical study suggests that anxiety disorder can cause dizziness.

In July 2013 the Veteran underwent a VA examination for vestibular conditions.  He told the examiner he has experienced frequent dizzy episodes since the 1970s.  He reported the episodes are associated with perfuse sweating and a sensation of the room spinning.  He said the episodes occur as frequently as four to five times per week.  The Veteran had a normal videonystagmography with no signs of central or peripheral vestibular dysfunction and a negative dixhallpike test.  The examiner stated that there are no signs that the Veteran's dizziness is associated with a peripheral vestibular disorder.

In July 2013 a VA examiner reviewed the Veteran's records.  The examiner opined that the Veteran's vertigo is less likely than not a result of his PTSD.  The examiner noted a July 2013 clinical vestibular/balance examination was normal.  The examiner further stated that PTSD is not among the known causes of vertigo.

In February 2014 a VA examiner reviewed the Veteran's records and opined that it is less likely than not that the Veteran's PTSD aggravated his vertigo beyond its natural progression.  The examiner stated that a review of the medical record shows the Veteran's vestibular testing has been normal. The examiner stated that vertigo can be worsened with quick positional changes, infection, and inflammation, however medical literature does not suggest PTSD as having an aggravating effect on vertigo.

The Board acknowledges that the Veteran is competent to report that he experiences episodes of dizziness.  However, the Board finds his opinion that the condition is related to his PTSD is entitled to little probative weight as the Veteran is a lay person who does not have the education, training, or experience to diagnose or opine as to the etiology of his dizziness.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The most probative medical opinions of record, that of the VA examiners, weighs against finding that the Veteran's PTSD caused or aggravated his vertigo.  The Board has considered the articles submitted by the Veteran but finds them of little probative value as they do not support that PTSD actually causes or aggravates vertigo, let alone that that is the circumstance in the case of this particular Veteran.

The Board also finds that the evidence does not support direct service connection for vertigo.  Although the Veteran has reported his dizziness began in the 1970's, he has not indicated that it began prior to his separation from service in 1971.  His service treatment records also do not show reports of dizziness in service.  Further, the evidence does not otherwise suggest that the Veteran's vertigo is directly related to his service.

As a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Chronic fatigue

The Veteran contends he has chronic fatigue that was caused or aggravated by his PTSD.

The Veteran submitted a summary of a medical journal article stating that studies have linked PTSD to chronic fatigue syndrome.  The Board notes that the article summary does not suggest that PTSD causes or aggravates chronic fatigue syndrome, but merely notes that studies have linked the two conditions.  Thus, the Board finds the article summary has little probative value in determining whether the Veteran has chronic fatigue syndrome that was caused or aggravated by his PTSD.

VA treatment records do not indicate that the Veteran has been diagnosed with chronic fatigue syndrome but do indicate that the Veteran underwent a sleep study and was diagnosed with severe obstructive sleep apnea in 2013 but was not using his continuous positive airway pressure machine.

The Veteran was afforded a VA examination in June 2013.  He told the examiner he is tired all the time.  The examiner opined that the Veteran does not have chronic fatigue syndrome.  The examiner  further opined that the Veteran's fatigue is less likely than not due to his PTSD as the Veteran has other medical causative issues causing his symptomatic complaints.

In February 2014, a VA examiner reviewed the Veteran's records and opined that it is less likely than not that the Veteran's PTSD aggravated his sleep apnea beyond its natural progression.  The examiner stated that sleep apnea is caused/worsened by obesity, craniofacial abnormalities, and upper airway soft tissue abnormalities and potential risk factors include heredity, smoking, and nasal congestion.  The examiner stated that review of current medical literature does not suggest PTSD as a causative or aggravating factor in sleep apnea.

The Board finds that the evidence does not support that the Veteran has chronic fatigue syndrome.  However, he has been diagnosed with sleep apnea.  The Board notes that to the extent that the Veteran himself has opined that he has chronic fatigue syndrome, he is not competent to render such a diagnosis as a lay person.  The most probative medical evidence rather has attributed the Veteran's fatigue to sleep apnea.

The Board further finds that the evidence does not support that the Veteran's sleep apnea was caused or aggravated by his service or his service-connected PTSD.  While the Veteran himself has contended there is a causal connection, the Board finds his lay opinion is entitled to little probative weight as he does not have the education, training, or experience to opine on such a complicated matter of medical causation.  See Kahana, 24 Vet. App. at 438.  The most probative opinion of record, that of the VA examiner, weighs against finding that the Veteran's PTSD caused or aggravated his sleep apnea.

The Board further notes that the evidence does not support direct service connection between the Veteran's service and his sleep apnea.  He has not contended and the evidence does not show that the condition began in or was otherwise caused by service.

As a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Notice letters were sent to the Veteran in April 2008, July 2009, and February 2012, prior to the initial adjudication of the claims on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The claim for a higher initial rating for PTSD arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in April 2012, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, Social Security disability records, VA treatment records, and private treatment records identified by the Veteran.  The RO attempted to obtain VA neurology treatment records from the 1980s but none were available and a finding of unavailability letter was issued in March 2009.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations or a VA medical opinion was obtained in December 2009, February 2012 (with an addendum in April 2012), June 2013, July 2013, September 2013, and February 2014.  The examiners/reviewers, all medical professionals, obtained an accurate history, considered the Veteran's assertions, and performed the necessary tests.  The Board finds the VA examinations were thorough and adequate and the examinations and opinions obtained provide a sound basis upon which to base a decision with regard to the Veteran's claims.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

An initial evaluation greater than 30 percent for posttraumatic stress disorder and depression, not otherwise specified, is denied.

A compensable evaluation for left little finger scar with retained foreign body is denied.

A compensable evaluation for scars, left side of thorax with retained foreign body is denied.

An evaluation greater than 10 percent for facial scars is denied.

An effective date earlier than April 22, 2009 for a 10 percent evaluation for facial scars is denied.

An initial evaluation greater than 10 percent for hepatitis C is denied.

An effective date earlier than March 2, 2008 for service connection for hepatitis C is denied.

Service connection for chronic pain is denied.

Service connection for vertigo is denied.

Service connection for chronic fatigue is denied.


REMAND

The Veteran contends that he has a seizure disorder as a result of his exposure to Agent Orange in service.

The Veteran's treatment records indicate he has been treated for a seizure disorder.  He has reported he first sought treatment for the condition in the 1980s.

As an initial matter, the Board notes that seizure disorders are not among those listed in 38 C.F.R. § 3.309(e) as being entitled to presumptive service connection.  Nonetheless, the Veteran may still be entitled to service connection if the evidence shows a causal connection.  In support of his claim, the Veteran has submitted an article written by a chemist and enzyme nutritionist listing pesticides and herbicides as a cause of seizures.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4)(2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Rendering a medical determination as to any possible relationship between herbicide exposure and the Veteran's seizure disorder is outside the purview of the Board.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Therefore, as no VA examination has been conducted in this case, the Board finds that a remand is necessary to do so to obtain an opinion as to whether the Veteran's claimed seizure disorder is related to his presumed herbicide exposure in service.

The Board further finds that the Veteran's claim of entitlement to TDIU must be remanded for contemporaneous adjudication.

The law provides that TDIU may be granted upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  

The Board finds that the claim of entitlement to TDIU is inextricably intertwined with the issue of entitlement to service connection for seizure disorder as the outcome of that claim may affect his eligibility for TDIU.  Therefore, the Board finds that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination with respect to his claimed seizure disorder.  The examiner should opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran has a seizure disorder that was caused by herbicide exposure in service.

The Veteran's claims folder and a copy of this remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail along with complete rationale for the conclusions reached and all necessary diagnostic testing performed.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


